DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to independent claims 1 and 8, it is unclear what prior art structures read on the claimed limitation “hemofilter”.  A “hemofilter” is a filter that is used during hemofiltration to remove waste products via hydrostatic pressure.  Accordingly, a “hemofilter” is defined based on how it is used, rather than what it structurally is.  Because of this, it is assumed that essentially any semipermeable filter suitable for ultrafiltration is capable of being used in as a hemofilter and therefore could potentially read on the claimed term “hemofilter”.  This is especially true given that the dimensions (e.g. width, pore diameter) of a potential hemofilter will be chosen based on the size of the target solute to be removed.  For these reasons, those of ordinary skill would have a different opinion as to what prior art separation membranes could possibly read on the claimed term “hemofilter”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US 20200080050) in view of Humes (US 5549674).
With respect to claims 1, 4 and 8, Nahmias discloses an apparatus and method that utilize a perfusion pump circuit (Figure 1:102) having a cassette (Figure 1:300) and a perfusion pump (Figure 1:11) that pumps perfusion fluid in and out of the cassette.  
Humes discloses a hollow fiber filter designed to reproduce the ultrafiltration function and transport function of a kidney.  Humes teaches in column 2, lines 3-38 that hemofiltration is often advantageous over hemodialysis because it is a convective process that does not rely on diffusion.  Humes states that hemofiltration improves toxin removal by clearing higher molecular weight molecules and unwanted solutes at the same rate.
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the filter 20 used by Nahmias to remove contaminants from the perfusion fluid is operated as a hemofilter.  Humes teaches that hemofiltration is useful because it is a pressure-based operation that does not rely on passive diffusion, and therefore is capable of efficiently removing larger waste molecules.  Humes further states that hemofiltration is recommended because it does not require dialysate solutions that “must be carefully controlled to ensure that their concentrations of biologically essential materials are balanced so that these materials which are present in the blood are retained by the blood”.  


With respect to claim 5, Nahmias and Humes disclose the combination as described above.  The perfusion solution filtering device, input tubing and output tubing disclosed by Nahmias may be disposed.

With respect to claim 6, Nahmias and Humes disclose the combination as described above.  The input tubing of Nahmias may be inserted into the “most gravity dependent portion” of the perfusion pump circuit.

With respect to claim 7, Nahmias and Humes disclose the combination as described above.  Nahmias and Humes do not mention calibrating a pump.

With respect to claims 9-11, Nahmias and Humes disclose the combination as described above.  Nahmias teaches that the perfusion solution filtering device is operated until organ perfusion is completed.  The perfusion solution filtering device may then be disconnected and discarded.  As previously discussed, the Nahmias perfusion pump circuit is connected to the perfusion solution filtering device via an input tubing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Linde (US 20050182349) reference teaches the state of the art regarding perfusion solution filtering devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799